DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 17-21, 23-25 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20130101714) in view of Chigira (5163356).
Buehler teaches an automatic cooking apparatus (par. 0139), comprising:
Two or more holding devices (par. 0282, par. 0287, par. 0320) each of the holding devices configured to receive and store one or more items of unit material (par. 0282, par. 0287, par. 0320) wherein the unit material has corresponding material 
at least one cooking device (par. 0341, 0316) configured to receive (par. 0210, 0316) and process the unit material (par. 0210, 0341) from the two or more holding devices (par. 0303, par. 0316, 0139)
a material transfer device configured to transfer the unit material between the at least one holding device and the at least one cooking device (par. 0139, 0210, 0316) and
a control device (par. 0287) configured to acquire the material information of the unit material stored in the two or more holding devices to control the material transfer device to transfer the unit material between the two or more holding devices and the at least one cooking device (par. 0210, 0139, 0287), and control the at least one cooking device to process the received unit material (par. 0303, 0314, 0139, 0210).
wherein the one or more items of unit material are food material divided into one or more items having unit quantity or unit weight (par. 0398), and acquiring the material information of the unit material comprises detecting the corresponding information possessed by the unit material itself (par. 0398; amount visual), and 
wherein the holding device comprises a temperature controller (par. 0269; cooling system), and the temperature controller configured to cool the holding device at a controlled rate (par. 0269; refrigerate vs without; par. 0405 liquid or frozen) based on the information of the unit material in the holding device (par. 0269; food ingredients; par. 0405 liquid or frozen) in conjunction with various parameters in a selected cooking program (par. 0269; par. 0405 broth, boiling, batch size, time to be used).
Wherein the control device (par. 0366, 0217, 0405) is configured to control the material transfer device (par. 0366, 0210, 0405) to transfer an intermediate material processed in the at least one cooking device (par. 0372, 0210, 0405) to the holding device for temporary storage (par. 0372, 0210, 0405), and the temperature controller of the holding device are configured to keep the temperature of the intermediate material in the holding device (par. 0372 refrigerated, 0405).
Buehler teaches refrigerated storage of food ingredients and thus one of ordinary skill in the art would have been motivated to look to the art of refrigerators.
Since Buehler teaches refrigerator storage to maintain the food at either refrigerator temperatures or freezer temperatures (par. 0269, 0405) and since a temperature sensor is well known in the art for providing temperature information as taught by Chigira (col. 4 lines 66-67).  It would have been obvious to one of ordinary 
With respect to Independent method claim 41, a method for cooking with an automatic cooking apparatus comprising:
detecting material information of one or more items of unit material in each two or more, each of the holding devices (par. 0303, 0314, 0139, 0210) configured to receive and store one or more items of unit material (par. 0282, par. 0287, par. 0320) wherein the unit material has corresponding material information (par. 0320, 0287, 0282), the material information comprises the type and quantity of the unit material (par. 0398),
controlling a material transfer device to transfer the unit material between the two or more holding devices and at least one cooking device (par. 0139) based on the detected material information of the unit material (par. 0303, 0314, 0139, 0210) and 
controlling the at least one cooking device to process the received unit material (par. 0210, 0303, 0314, 0139, 0341).
wherein the one or more items of unit material are food material divided into one or more items having unit quantity or unit weight (par. 0398), and acquiring the material information of the unit material comprises detecting the corresponding information possessed by the unit material itself (par. 0398; amount visual), and 
wherein the holding device comprises a temperature controller (par. 0269; cooling system), and the temperature controller configured to cool the holding device at a controlled rate (par. 0269; refrigerate vs without; par. 0405 liquid or frozen) based on the information of the unit material in the holding device (par. 0269; food ingredients; par. 0405 liquid or frozen) in conjunction with various parameters in a selected cooking program (par. 0269; par. 0405 broth, boiling, batch size, time to be used).
Wherein the control device (par. 0366, 0217, 0405) is configured to control the material transfer device (par. 0366, 0210, 0405) to transfer an intermediate material processed in the at least one cooking device (par. 0372, 0210, 0405) to the holding device for temporary storage (par. 0372, 0210, 0405), and the temperature controller of the 
Buehler teaches refrigerated storage of food ingredients and thus one of ordinary skill in the art would have been motivated to look to the art of refrigerators.
Since Buehler teaches refrigerator storage to maintain the food at either refrigerator temperatures or freezer temperatures (par. 0269, 0405) and since a temperature sensor is well known in the art for providing temperature information as taught by Chigira (col. 4 lines 66-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a temperature sensor within the refrigerator storage as taught by Buehler for its art recognized purpose of providing real time feedback of temperature within the refrigerator as taught by Chang et al. (par. 0036) for controlling and maintaining a desired refrigerator or freezer temperature as desired by Buehler and taught by Chigira.
The control device is further configured to acquire a cooking program (par. 0371, 0373, 0396) and execute the acquired cooking program to control the material transfer device to transfer the unit material between the holding devices and the at least one cooking device (par. 0139), and control the at least one cooking device to process the received unit material to obtain a dish (par. 0314).
The cooking program specifies at least one of the following parameters: type of desired unit material (par. 0377), quantity or weight of desired unit material (par. 0306), desired cooking process (par. 0303, 0314), and cooking conditions (par. 0303, 0314).
The control device acquires the cooking program based on the acquired material information of the unit material stored in the holding devices (par. 0392, 0398-0399).
The device further comprising:
a storage device (par. 0287) configured to store at least one unit of unit material;
wherein the control device is further configured to control the material transfer device to transfer the unit material between the storage device and the holding devices (par. 0320).
The holding devices is closer to the at least one cooking device than the storage device (par. 0307; fig. 1). 
The storage device comprises a stock status detector configured to detect at least one stock status parameter of at least one area of the storage device (par. 0398).
The storage device further comprises a stock status controller configured to control the at least one stock status parameter of the at least one area of the storage device 
The control device is further configured to obtain statistics of the material information (par. 0384; ratings) of the at least one unit material stored in the storage device, and acquire the cooking program according to the statistics of the material information (par. 0384 new set of programs).
The storage device comprises:
at least one storage unit configured to store at least one unit of unit material (par. 0287);
wherein the control device is configured to acquire the material information of the unit material stored in the at least one storage units to control the material transfer device to transfer the unit material between the storage units and holding device (par. 0287; ID).
Wherein the at least one storage units has a material detector (par. 0282) for detecting the at least one unit of unit material stored therein and generating corresponding material information (par. 0282 liquid level).
The at least one holding device has a stock status detector (par. 0282; 0398) configured to detect at least one stock status parameter in the holding device (par. 0282, 0398).
Wherein the holding device further comprises a stock status controller configured to control the at least one stock status parameter in the holding device within a predetermined range (par. 0282, 0398).
The stock status parameter comprises at least one of the following parameters: appearance of material (par. 0282, 0398 visual).
The material information includes at least one of the following information: unit material type, quantity, weight, date of preparation, pretreatment method (par. 0282, 0303, 0398).
The unit material has an identifiable mark that matches the material information corresponding to the unit material (par. 0282, 0287).
The apparatus further comprising a cooking status detector configured to detect at least one cooking condition parameter of the unit material being processed in the at least one cooking device (par. 0220, 0317).

The at least one cooking condition parameter comprises temperature (par. 0220, 0317).

Response to Arguments
	With respect to applicants urging Buehler is silent to the cooking machine is configured to control a food material device to transfer an intermediate material processed in a cooking device back to a refrigeration storage unit in the storage module 7000 for temporary storage, let alone making the refrigeration storage unit to keep the temperature of the intermediate material.
	It is initially noted the provided paragraph 0269 of Buehler specifically teaches the refrigeration storage unit stores “pre-cooked ingredients”.
	More specifically, Buehler teaches at par. 0210 the manipulator used to place cooked foods into the storage area for later consumption, par. 0372 which teaches cooking and then storing in the refrigerated module and par. 0405 further teaches such.
With respect to applicants urging directed to paragraphs [0269] and [0405] of Buehler, it is initially noted applicants claims are open to “in conjunction with various parameters in a selected cooking program which are not limited.  Buehler teaches such with respect to a desired preparation time, or relative a temperature which is food specific, i.e. refrigerate or freeze.
	With respect to applicants urging directed to “detecting the corresponding information possessed the unit material itself”.  Applicant is urged to par. 0398 which teaches visual measurements of the ingredient storage containers, i.e. amount visual, i.e. of the unit material itself.
	With respect to applicants urging directed to Chigira, Buehler is silent to a temperature sensor, and thus in response to applicant's argument against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), in the instant case Chigira teaches such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792